UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from Commission File Number: 0-26086 YARDVILLE NATIONAL BANCORP (Exact name of registrant as specified in its charter) 22-2670267 (IRS Employer Identification No.) New Jersey (State or other jurisdiction of incorporation or organization) 2465 Kuser Road, Hamilton, New Jersey 08690 (Address of principal executive offices) (609) 585-5100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [x]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [x] Indicate the number of share outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 3, 2007 the following class and number of shares were outstanding: Common Stock, no par value 11,181,137 Class Number of shares outstanding INDEX YARDVILLE NATIONAL BANCORP AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements (unaudited) Consolidated Statements of Condition June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income Three and six months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity Six months ended June 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows Six months ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Exhibit Index E-1 2 EXPLANATORY NOTE This amendment is being filed to correct the consolidated statements of cash flows for the six months ended June 30, 2007, included in "Part I, Item 1.
